In a matrimonial action, defendant wife appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 7, 1983, which, inter alia, modified the judgment of divorce between the parties to eliminate therefrom any provision for payment by plaintiff husband of child support for the infant issue of the marriage. Order modified, on the law and as an exercise of discretion, by deleting the second decretal paragraph thereof and substituting therefor a provision that child support payments shall be suspended so long as defendant resides outside of a 100-mile radius of Amityville. As so modified, order affirmed, without costs or disbursements. We agree with the trial court that child support payments should be suspended while defendant is residing outside of a 100-mile radius of Amityville. We have modified the order appealed from to reflect that determination. O’Connor, J. P., Weinstein, Niehoff and Boyers, JJ., concur.